Citation Nr: 1011786	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of zero percent 
for bilateral plantar fasciitis. 
 
2.  Entitlement to an evaluation in excess of zero percent 
for left great toe osteoarthritis with hallux valgus 
deformity. 
 
3.  Entitlement to an evaluation in excess of zero percent 
for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to 
January 2007.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from a July 2007 rating 
decision of the VA Regional Office in Waco, Texas that 
granted service connection for bilateral plantar fasciitis, 
left toe osteoarthritis with hallux valgus deformity and 
allergic rhinitis, each rated noncompensably disabling, 
effective from February 1, 2007.  The Veteran appeals for 
higher initial ratings.


FINDINGS OF FACT

1.  Bilateral plantar fasciitis is manifested by subjective 
complaints of pain with heel spur.

2.  Left great toe disability with hallux valgus deformity is 
manifested by moderately severe degenerative changes, 
hypertrophy at the metatarsophalangeal joint and limitation 
of motion.

3.  Allergic rhinitis is manifested by reported seasonal 
itchy eyes, runny nose and sneezing; he does not have polyps 
or nasal obstruction of 50 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of zero percent 
for bilateral plantar fasciitis have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes, 
5276, 5277, 5278, 5284 (2009).

2.  The criteria for a 10 percent disability evaluation for 
left great toe osteoarthritis with hallux valgus deformity 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.59, 
4.71a, Diagnostic Codes 5003, 5278, 5280 (2009).

3.  The criteria for an evaluation in excess of zero percent 
for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.97 Diagnostic Code 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the symptoms associated with his 
service-connected left bilateral foot disorders and allergic 
rhinitis are more disabling than reflected by the currently 
assigned disability evaluations and have warranted higher 
ratings since the grants of service connection.  In the 
substantive appeal received in January 2008, the Veteran 
stated that his job involved entering and exiting a vehicle a 
great deal, that his feet were in constant pain and were 
painful on manipulation.  He stated that his feet hurt when 
the doctor touched him, and that pain worsened throughout the 
day.  The appellant said that his sinus symptoms were more 
severe and that he had crusting, drying and cracking around 
the nose to the point that it scabbed and bled.  He stated 
that the left great toe had worsened to the point of 
arthritis and that he had constant throbbing because his job 
involved a lot of walking and getting in and out of his 
vehicle.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability. 

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

The Veteran challenges the initial evaluation for bilateral 
foot disabilities and allergic rhinitis following the grant 
of compensation in July 2007.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated and proven, 
thereby rendering § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Here, the duty to notify was 
satisfied by a letter before service connection was granted.  
The Veteran acknowledged receipt of VCAA notice in February 
2007.  The notice is therefore legally sufficient.  
Additional notification and notice regarding the effective 
date elements of the claims were sent to the appellant in 
June 2008. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA's duty to notify in this case has been satisfied.  For 
these reasons, the Board may proceed to decide the issues on 
appeal.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The record reflects that the appellant was 
afforded a comprehensive VA examination in March 2007 which 
the Board determines to be adequate.  Received in support of 
the claim were clinical records from the Darnell Army 
Community Hospital where the appellant sought continuing 
treatment for disorders that included service-connected 
disabilities.  The Veteran's statements in support of the 
claims have been carefully considered.  He does not contend 
that there is any outstanding evidence that has not been 
received or considered as to the claims on appeal.  The Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  It is therefore found 
that no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
these claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The claims are ready to be considered 
on the merits.

Law and Regulations - General

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life and is 
based, as far as practicable, on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

Degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint is 
noncompensable under the appropriate Diagnostic Code, an 
evaluation of 10 percent is for application for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009). Id.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 
505 (2007) (staged ratings are appropriate when the factual 
findings show distinct period where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 
(2001).

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous, when possible. 38 C.F.R. § 4.20 (2009).

Factual background and Legal Analysis

1.  Higher rating for bilateral plantar fasciitis.

The appellant seeks a compensable rating for bilateral 
plantar fasciitis.

Clinical records from the Darnell Army Community Hospital 
dating from 2004 through February 2007 reflect that Veteran 
was seen in September 2005 and observed to have some redness 
and tenderness over the right bunion.  He complained of left 
foot and ankle pain in October 2006.  Pain was elicited on 
plantar flexion and the lateral malleolus was tender on 
insertion.  There was no weakness or instability of the 
ankles or pain on inversion.  In a February 2007 clinic entry 
for pre-employment purposes, the appellant claimed good 
health and reported that his seasonal allergies were under 
control.

The Veteran filed a claim for service connection in February 
2007.  He was afforded a VA general medical examination in 
March 2007.  The appellant stated that he had had aching and 
stiffness in both feet since 1996 with pain along the insteps 
of both feet, usually in the morning.  He related that his 
symptoms were better with stretching and ambulation.  It was 
reported that he had worn over-the-counter inserts in the 
past with good relief and without significant side effects.  
It was noted that he did not have to wear special shoes at 
that time.

Examination of both feet revealed no acute tenderness along 
the plantar fascia.  There was hypertrophy of the left foot 
at the metatarsophalangeal joint of the first great toe with 
hypertrophy in the medial aspect of the ankle.  The examiner 
stated that there was limited range of motion of the 
metatarsophalangeal joint of the left great toe with flexion 
from zero to 30 out of 45 degrees, and extension of zero to 
50 out of 70 degrees.  Range of motion of the left ankle 
showed dorsiflexion of zero to 20 degrees out of 20 degrees, 
planter flexion of zero to 45 degrees out of 45 degrees, 
inversion of zero to 20 out of 30 degrees, and eversion of 0 
to 15 out of 20 degrees.  The Veteran was reported to have 
pain with hopping on his left foot and asymptomatic hopping 
on the right foot.  It was reported that no additional 
limitations were noted with three repetitions of movement 
during the physical examination relative to pain, fatigue, 
incoordination, weakness and lack of endurance.  An X-ray of 
the left foot was interpreted as showing moderately severe 
degenerative joint disease affecting the first 
metatarsalphalangeal joint with associated mild hallux valgus 
deformity, degenerative joint disease of the 
calcaneonavicular articulation, posterior plantar calcaneal 
spur and some suspected degree of pes planus.  Pertinent 
assessments of bilateral plantar fasciitis in remission, and 
left foot arthritis and ankle with residuals were rendered.  

The Veteran's bilateral plantar fasciitis has been rated 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5271 (2009) for arthritis and limitation of 
motion of the ankle.  Moderate limitation of the motion of 
the ankle warrants a 10 percent rating.  Marked limitation of 
motion of the ankle warrants a 20 percent rating. Id 

The Board points out, however, that service connection is 
separately in effect for the left ankle.  The Court of 
Appeals for Veterans Claims (Court) has held that a veteran 
may not be compensated twice for the same symptomatology as 
"such a result would over compensate the claimant for the 
actual impairment of his earning capacity." Brady v. Brown, 4 
Vet. App. 203, 206 (1993).  This would result in pyramiding 
which is contrary to the provisions of 38 C.F.R. §  4.14 
(2009).  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
Diagnostic Codes. Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, only 
foot symptoms and disability will be considered in evaluating 
the service-connected plantar fasciitis. 

The Board has considered whether a higher disability 
evaluation may be assigned under other potentially applicable 
diagnostic criteria for rating disabilities of the foot by 
analogy. 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 
5278, 5283, and 5284 (2009) provide for compensable ratings 
for foot disability.  

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate pes planus with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  Severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, warrants the 
assignment of a 20 percent rating if unilateral and 30 
percent rating if bilateral.  Pronounced pes planus 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances warrants the assignment of a 
30 percent rating if unilateral and 50 percent rating if 
bilateral.  In this case, there was no tenderness of the 
soles of the feet on VA examination in March 2007.  Although 
pes planus was suspected on that occasion, there was no 
clinical confirmation of this condition.  The findings at 
that time did not evidence pain on manipulation of the feet, 
marked deformity, indication of swelling on use, or 
characteristic callosities.  Therefore, the appellant does 
not meet the criteria for compensable rating under the 
provisions of 38 C.F.R. § 4.71a, 5276 by analogy.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5277, a 10 percent 
rating is warranted for bilateral weak feet, a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness. Id.  In this instance, however, 
the clinical evidence does not indicate that there is any 
symptomatic condition of the feet leading to any of the 
characteristics delineated above.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5278, acquired 
bilateral claw foot is rated in excess of 10 percent based on 
all toes tending toward dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads.  A 
20 percent rating is provided if the condition is unilateral; 
a 30 percent rating is provided if the condition is 
bilateral.  A maximum 30 percent rating for unilateral and 50 
percent rating for bilateral impairment is warranted when 
there is marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities and 
a marked varus deformity.  In this case, the March 2007 
examination showed no claw toe deformities of either foot, 
and no pain on dorsiflexion of toes or palpation of the 
metatarsal heads of the toes.  It was shown that there was 
full range of ankle motion without pain.  In view of such, a 
higher disability evaluation may not be assigned by analogy 
based on these rating criteria. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.

Similarly, a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5283, tarsal, or metatarsal bones, malunion 
of, or nonunion of, is not warranted as the evidence shows no 
medical findings for malunion or nonunion of the tarsal or 
metatarsal bones, or actual loss of use of the foot. See 38 
C.F.R. § 4.71a, Diagnostic Code 5283 (2009).

The Veteran has a calcaneal or heel spur in the left foot.  
However, 38 C.F.R. § 4.71a, Diagnostic Code 5003 for 
arthritis is unavailing of a compensable evaluation for the 
left foot or feet because it requires limitation of motion 
and/or objective findings or indicators of pain.

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5284 
provides that injuries of the foot other than those addressed 
by other diagnostic codes are rated at 30 percent if severe, 
20 percent if moderately severe, 10 percent if moderate, and 
40 percent with actual loss of use of the foot.  Here, the 
appellant's disability is manifested by subjective complaints 
of foot pain and stiffness affecting his ability to stand or 
walk, with objective medical findings of no acute tenderness 
along the plantar fascia or the soles of the feet.  The VA 
examination report in March 2007 did not indicate any 
untoward foot pathology referable to plantar fasciitis.  
Although inversion and eversion were somewhat reduced, the 
Veteran retained full plantar flexion.  There was no report 
of impairment of gait or current use of assistive devices 
required for ambulation.  The examiner clearly stated that 
there were no additional limitations noted relative to pain, 
fatigue, incoordination, weakness and lack of endurance 
during the examination.  Although there was evidence of some 
soft tissue foot pain when he was examined in October 2006 
while still in service, on VA examination in March 2007, the 
examiner determined that plantar fasciitis was in remission.  
In view of such, the Board finds that the symptoms associated 
with plantar fasciitis are not shown to be comparable to 
moderate foot injury residuals for which a 10 percent rating 
might be assigned pursuant to Diagnostic Code 5284.  

The Board notes that a lay person is competent to describe 
what comes to him through the senses. See Layno v. Brown, 6 
Vet. App. 465 (1994).  In this regard, the Veteran can assert 
that the symptoms associated with bilateral plantar fasciitis 
are worse.  The Federal Circuit has held that lay assertion 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  However, 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  To the extent that the appellant asserts his 
service-connected bilateral plantar fasciitis is more 
severely disabling, the Board points out that the findings on 
the 2007 VA medical examination, and the lack of any more 
contemporaneous evidence indicating more significant foot 
symptomatology do not establish that the Veteran has more 
severe disability in this regard.  In view of such, the Board 
finds that the VA examiner's findings and opinion are more 
credible and probative. 

The Board has considered whether a staged rating is warranted 
in this instance.  However, it is found that the disability 
has not significantly changed, and a uniform evaluation is 
warranted.

Accordingly, the claim for a higher rating for bilateral 
plantar fasciitis is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2.  Left great toe osteoarthritis with hallux valgus 
deformity

Left great toe osteoarthritis with hallux valgus deformity is 
rated noncompensably disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5280 for arthritis 
and unilateral hallux valgus.  

For hallus valgus, if operated upon with resection of the 
metatarsal head, a 10 percent rating is warranted.  Hallux 
valgus is considered severe if equivalent to amputation of 
the great toe and warrants a 10 percent rating. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5280 (2009). 

Alternatively, 38 C.F.R. § 4.71a, Diagnostic Code 5278 is 
applicable for the great toe.  A 10 percent rating is 
warranted for bilateral or unilateral great toe which is 
dorsiflexed with some limitation of dorsiflexion at the ankle 
and definite tenderness under the metatarsal heads.  A zero 
percent rating is warranted for slight impairment. Id. 

After review of the evidence in this respect, the Board finds 
that a compensable evaluation for left great toe disability 
has been warranted since the grant of service connection.  On 
VA examination in March 2007, it was noted that the left 
great toe was hypertrophic at the metatarsophalangeal joint, 
and that range of motion of the metatarsophalangeal joint was 
limited in all modalities tested.  An X-ray disclosed that 
the first metatarsalphalangeal joint was affected by 
moderately severe degenerative changes with associated mild 
hallux valgus deformity.  The Veteran was noted to have pain 
hopping on his left foot while the right was asymptomatic.  
The appellant attests to a painful condition which may be 
consistent with objective findings of significant arthritis.  
Under the circumstances, the Board finds that the symptoms 
associated with the service-connected left great toe 
disability have more nearly approximated the criteria for a 
10 percent evaluation under 38 C.F.R. § 4.59 for arthritis 
with limitation of motion since the award of service 
connection.  Although the great toe is not a major joint or 
group of minor joints, section 4.59 does not require 
involvement of a major joint or group of minor joints.

When a claimant is awarded compensation and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court of Appeals for 
Veterans Claims extended entitlement to staged ratings to 
claims for increased disability ratings where "the factual 
findings show distinct periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings."  In the instant case, the Veteran has been awarded 
the maximum schedular rating for disability affecting the big 
toe and/or hallux valgus, and there is no demonstrable 
clinical or subjective evidence to support more than a 10 
percent rating in this regard.  Therefore, no more than a 10 
percent rating is warranted since the grant of service 
connection. 

3.  Allergic rhinitis

The service-connected allergic rhinitis is currently rated  
noncompensably disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2009) which provides for a 10 percent rating for 
allergic rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted for allergic rhinitis with polyps.

The evidence reflects that when examined in service in 
September 2005, some inflammation and erythema were observed 
in the nasal turbines.  In October 2006, the Veteran stated 
that his seasonal allergies were under control on medication.  
On post service VA examination in March 2007, the Veteran 
related that he had a history of seasonal allergic rhinitis 
with itchy eyes, runny nose, and sneezing and that this 
usually occurred during the spring and fall.  He said that he 
took one Allegra tablet per day with good relief and without 
significant side effects.  On examination of the nose, 
sinuses, and throat, the nares were intact and the turbinates 
were intact.  The throat was clear.  The chest was 
symmetrical and expanded well on inspiration without wheezes, 
rales or rhonchi.  An assessment of allergic rhinitis was 
rendered.  

The report of VA examination in March 2007 revealed no 
current symptoms of allergic rhinitis.  The Veteran has 
reported that symptoms are seasonal and controlled by 
medication.  There is no notation or lay assertion that 
polyps are present, nor has the Veteran reported nor it has 
been shown that there is nasal obstruction of over 50 percent 
in both nostrils or complete obstruction of one side.  The 
Board notes that in the substantive appeal received in 
February 2008, the appellant refers to sinusitis only for 
which service connection is not in effect.  As such, the 
preponderance of the evidence is against the assignment of a 
rating in excess of zero percent for allergic rhinitis and 
the claim is denied.

The Board has considered whether a staged rating is warranted 
as to allergic rhinitis.  However, the disability has not 
significantly changed, and a uniform evaluation is warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration of the claims 
under 38 C.F.R. § 3.321(b)(1) (2009). Consideration of 
referral for an extraschedular rating requires a three-step 
inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), 
aff'd sub nom. Thun v. Shinseki, No.2008-7135 (Fed. Cir. Jul. 
17, 2009).  The first question is whether the schedular 
rating adequately contemplates the claimant's disability 
picture. Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  In this case, as 
discussed in detail above, with respect to each claim, the 
rating criteria specifically contemplate the type and degree 
of symptomatology reported by the Veteran and noted on 
examination.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) (2009) are not met.


ORDER

An evaluation in excess of zero percent for bilateral plantar 
fasciitis is denied.

A 10 percent rating for left great toe osteoarthritis with 
hallux valgus deformity is granted subject to controlling 
regulations governing the payment of monetary awards.

An evaluation in excess of zero percent for allergic rhinitis 
is denied.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


